DETAILED ACTION
	The Response of 27 May 2021 is acknowledged and has been entered.
	Claims 1-6 and 8-26 are currently pending.  Claims 15-26 are withdrawn.  Claims 1-6 and 8-14 are considered here.
 
Withdrawn Objections/Rejections
The objection to claim 6 is withdrawn in view of the amendment of said claim in the Response of 27 May 2021.
The rejection of claims 11-13 are rejected under 35 U.S.C. 112(b) are withdrawn in view of the amendment to claim 11 in the Response of 27 May 2021.
The rejection of claims 1-6 and 8-14 on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10030228 is withdrawn in view of the Terminal Disclaimer filed 27 May 2021. The Terminal Disclaimer has been recorded.
The rejection of claims 1-5, 9-11, 13 and 14 under pre-AIA  35 U.S.C. 102(a) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over WO2011/108517 to Nakamura is withdrawn in view of the claim amendments in the Response of 27 May 2021.

Response to Arguments
27 May 2021 have been fully considered but they are not persuasive.
Applicant argues that the aggregates of the cited combination are not formed in the shape of the vessel, as asserted in the Office Action. In support, Applicant cites the teachings in Hayashi et al. that the formation of cell-microsphere aggregates is promoted by coating culture vessels with PVA to prevent cell adhesion to surfaces and culturing in U-shaped wells while flat-bottomed plates resulted in less efficient aggregation. This is not persuasive because Ogawa teaches that MSC and gelatin microspheres were suspended in liquid medium and then added to the wells of a multiwell plate, in which the cell aggregate was formed (Ogawa, p. 612, under 2.6. MSC Culture with Gelatin Hydrogel Microspheres).  Adding a liquid suspension of MSC and microspheres to a well/container resulting in formation of an aggregate in said well/container would necessarily result in the aggregates having a shape defined by the shape of the well/container (i.e. the liquid suspension from which the aggregate is formed would assume the shape of the container and the resulting aggregate would therefore necessarily have a shape that is defined, to at least some extent, by the shape of the container).  The teachings of Hayashi cited by Applicant do not evidence that a liquid MSC/gelatin microsphere suspension according to Ogawa would not assume the shape of the well/vessel to which it is added.
Applicant further argues that Hayashi teaches that “the presence of microspheres at an excessive amount physically suppresses cell-cell contact and three-dimensional aggregation … which would lead one skilled in the art to recognize that cell aggregates that have a shape defined by the shape of the culture vessel would have reduced cell-cell contact and should be avoided”. This is not persuasive because Applicant has not provided any reasoning to explain 
Applicant further argues that Murdoch does not teach that the sheet culture method is more robust than methods using microspheres to create high-density cell aggregates but rather only that it is more robust than pellet culture methods that do not have microspheres. This is not persuasive because Murdoch teaches that cell sheet cultures had numerous benefits relative to otherwise identical pellet-type cultures (including enhanced chondrogenic differentiation and formation of cartilage-like matrix).  Murdoch concludes that the advantages of sheet culture are likely due to the geometry of the sheet cultures which enhances cell-cell contact and allows for enhanced diffusion of nutrients to the cells (Murdoch, p. 2791, left col.). Since Murdoch attributes the advantages of sheet culture relative to pellet culture to the differences in geometry, one of ordinary skill in the art would have reasonably concluded that changing the geometry to a sheet-like structure in the method of Ogawa would yield similar benefits. Applicant has not pointed to any reasons why the presence of microspheres in the 
Applicant further argues that one skilled in the art would recognize that improvements associated with the geometry of the Transwell membrane used in Murdoch would not necessarily be maintained in the cited combination since microspheres would prevent the initial high cell density needed for chondrogenic differentiation of MSCs and prevent diffusion of nutrients through the cells adhered to the Transwell membrane. This is not persuasive because Applicant has not provided any evidence to support the above assertions. Ogawa teaches the formation of MSC/gelatin microsphere aggregates that have sufficient cell density for chondrogenic differentiation, and Applicant has not provided any evidence or reasoning as to why an aggregate of Ogawa could not be modified into a "sheet"-like geometry.  Applicant has also failed to provide any evidence that nutrients would be unable to diffuse through the microspheres of the aggregates of the cited combination, which comprise an aqueous gelatin hydrogel that would be expected to allow diffusion of nutrients in the same manner as, e.g., extracellular matrix tissue.
Applicant further argues that Ogawa teaches that aggregates were unable to form on hydrogel sheets.  This is not persuasive because the portion of Ogawa cited by Applicant (p. 616) refers to the culturing of MSC without gelatin microspheres on a continuous gelatin hydrogel sheet, as opposed to the mixture of MSC and gelatin microspheres from which the aggregate of the cited combination is formed.
Applicant further argues that Ogawa teaches that microsphere material can cause physical hindrane of tissue regeneration.  This is not persuasive because the portion of Ogawa nd full ¶).
Applicant further argues that Murdoch teaches that the Transwell membrane allows for better nutrient transport whereas Ogawa teaches that TGF-beta release from microspheres enhances condrogenic differentiation, and thus Murdoch and Ogawa use different methods to ensure that cells have adequate nutrient supply with no indication that it would have been beneficial to combine them.  This is not persuasive because Applicant has not pointed to any evidence or reasoning as to why one of ordinary skill would not combine the teachings of Murdoch and Ogawa.  For example, the fact that the aggregates of Ogawa release TGF-beta via the gelatin microspheres would not preclude benefits from improved transport of any of the variety of other nutrients/factors needed for cell growth.  Moreover, Murdoch teaches that cell sheet cultures had numerous other benefits as well (in addition to enhanced nutrient diffusion), including enhanced formation of cartilage-like extracellular matrix (ECM), more uniform distribution of ECM components and enhanced expression of chondrogenic proteins, all of which would further motivate one of ordinary skill to form aggregates according to Ogawa in a sheet configuration as taught by Murdoch.
Applicant further argues that even if the claimed aggregates are prima facie obvious they are still patentable because the claimed cell sheets yield unexpected results in that they have superior mechanical properties and could be handled by hand. This is not persuasive because Applicant has not met the requisite burden for establishing unexpected results. 
Applicant further argues that the fact that sheets with unloaded microspheres and degraded microspheres did not show improved mechanical strength evidences that such improvement would have been unexpected.  This is not persuasive because, as set forth above, Applicant has not provided a sufficient showing to establish that such properties would have in fact been unexpected in view of the prior art.  
Applicant further argues that the use of human adipose stem cells in the claimed aggregates was unexpected because it was allegedly unknown at the time of the invention to use adipose stem cell sheets for cartilage tissue engineering.  This is not persuasive because the 
Moreover, any unexpected results must be commensurate in scope with the claims the evidence is offered to support (MPEP 716.02(d)). The results of the specification pointed to by Applicant are from aggregates comprised of specific materials (genipin crosslinked gelatin microspheres and MSC) in a specific shape (cell sheets) whereas the claims are far broader, encompassing any type of cells, particles, shape, etc. One of ordinary skill in the art would not expect specific mechanical properties of the aggregates of Example 1 to apply broadly to any type of aggregate encompassed by the claims. Thus, Applicant has not made a showing sufficient to establish unexpected results and the obviousness rejections are herein maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8-11, 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Ogawa et al., Journal of Biomaterials Science, Polymer Edition 21 (5): 609-621 (2010) in view of each of Han et al., Joint Bone Spine 77(1): 27-31 (2010) and Murdoch et al., Stem Cells 25(11): 2786-2796 (2007) (each cited in parent App. 13863364).
Ogawa teaches a tissue construct comprising a cell aggregate which includes a plurality of mesenchymal stem cells (MSC) and a plurality of biocompatible and biodegradable microspheres comprising cross-linked gelatin hydrogel (i.e. nanoparticles and/or microparticles comprising a biodegradable and biocompatible polymer) (entire document, including p. 611 -618, under 2. Materials and Methods and 3. Results). The cell aggregates are formed upon combining gelatin microspheres and MSC in solution without addition of a continuous scaffold (i.e. the aggregates were self-assembled and scaffold-free) (p. 612, under 2.6. MSC Culture with Gelatin Hydrogel Microspheres). The aggregates are formed via addition of the gelatin microspheres and MSC to wells of a tissue culture plate (p. 612, under 2.6. MSC Culture with Gelatin Hydrogel Microspheres). The aggregates are formed using MSC at a concentration of 1 x 105 cells/ml and the cells further proliferate upon incubation with the gelatin microspheres (i.e. the aggregates are high-density aggregates) (p. 612, under 2.6. MSC Culture with Gelatin Hydrogel Microspheres] p. 615-616, under 3.2. Proliferation of MSC Cultured with Gelatin Hydrogel Microspheres and Sheets). Ogawa teaches that the rate of MSC proliferation can be varied by varying the ratio of microspheres to cells in the starting culture, and that high rates of MSC proliferation occur only when the aggregates are formed with a minimum density of microspheres (p. 615-616, under 3.2. Proliferation of MSC Cultured with Gelatin Hydrogel Microspheres and Sheets; p. 618-620, under 4. Discussion). Ogawa further teaches that MSC show greater proliferation when in aggregates comprising gelatin microspheres relative to MSC cultured alone or MSC cultured in the presence of uniform layer of gelatin (p. 615-616, 
Claims 1-5, 8-11, 13 and 14 differ from Ogawa in that: the cells comprising the aggregate are adipose stem cells; and the cell aggregate has a shape that is defined by a shape and/or cell adhesive properties of a culture vessel in the cell aggregate assembles.
Murdoch teaches that MSC form cartilage tissue more efficiently in scaffold-free cultures when cultured in the form of a shallow layer (i.e. sheet) relative to pellet-type cultures (entire document, including Abstract). The MSC were cultured on a flexible membrane support 
Han teaches a method of culturing adipose stem cells with microspheres comprising cross-linked gelatin to form a three-dimensional aggregate (entire document, including p. 28-30, under 2. Methods and 3. Results). Han teaches that adipose stem cells provide a good source of stem cells for tissue (including cartilage) engineering because adipose stem cells have the capability of differentiating into multiple lineages and can maintain a stable undifferentiated status in a growing body, and because adipose stem cells can be harvested in a less invasive manner that other types of stem cells, such as bone marrow stem cells (p. 27-28, under Introduction). Han further teaches that gelatin microspheres are useful for forming cell aggregates because gelatin contains RGD-like sequences which promote cell adhesion (p. 30-31, under 4. Discussion). The gelatin microspheres were impregnated with TGF-β in a manner that allowed for temporally controlled release of TGF- β within the aggregate (p. 29-30, under 3.3. In vitro TGF-β release study and Fig. 3). Incubation of the aggregates (with release of TGF-β) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form aggregates comprising stem cells and cross-linked gelatin microspheres as taught by Ogawa wherein the culture is a cell sheet culture as taught by Murdoch (such that the aggregate has a shape defined by the shape of the flat membrane/vessel on which it is formed) and the stem cells are adipose stem cells as taught by Han because it would have been obvious to combine prior art elements according to known methods to achieve predictable results. One of ordinary skill would have been motivated to use a cell sheet culture as taught by Murdoch because Murdoch teaches that sheet cultures result in a more robust and consistent formation of cartilage tissue. One of ordinary skill would have been motivated to use adipose stem cells as taught by Han in the aggregate of Ogawa because Han teaches that adipose stem cells are particularly useful for tissue engineering applications since they can be harvested in a less invasive manner that other types of stem cells (such as the bone marrow stem cells of Ogawa) and they have the capability of differentiating into multiple lineages while also maintaining a stable undifferentiated status in a growing body. Using a cell sheet culture as taught by Murdoch to form the aggregate of Ogawa would have led to predictable results with a reasonable expectation of success because Ogawa teaches that the aggregates can be formed to fit a culture vessel (e.g., in wells of a culture plate) and Murdoch teaches that sheet culture can be used for scaffold-free formation of cartilage tissue in a similar manner as described in Ogawa.  Moreover, it is noted that neither the specification nor the claims provide any limitations as to what type of shape/dimensions constitutes a "cell sheet" (in fact, the 
With respect to the recitation in claim 1 that the particles act as a bulking agent within the cell aggregate, the aggregate of the cited combination comprises the same structural elements as the claimed tissue construct. Thus, the particles in the aggregate of the cited combination would have served as a bulking agent to the same extent as in the claimed construct.
With respect to the recitation in claim 3 that the size, shape, and/or composition of the gelatin particles are varied, Ogawa teaches that the gelatin microspheres have a distribution of sizes (p. 614, under 3.1. Characterization of Gelatin Hydrogel Microspheres; Table 1; Fig. 1).
	With respect to claim 9, wherein the cells are at least about 30% by volume of the cell aggregate, Ogawa teaches varying the ratio of cells to microspheres to maximize cell proliferation (p. 615-616, under 3.2. Proliferation of MSC Cultured with Gelatin Hydrogel Microspheres and Sheets).  It would have been obvious to one of ordinary skill in the art to vary the ratio of cells to microspheres to maximize cell proliferation (and thus the percent by volume of the aggregate which is comprised of cells).  Moreover, the ratio of cells to microparticles (and 
	With respect to claim 11, wherein the aggregate "includes defined regions of differing aggregate materials … to vary the properties of the tissue construct for particular engineering applications”, the aggregate of the cited combination comprises gelatin microspheres with stem cells proliferating in the spaces between the microspheres and thus includes regions of differing materials, some of which are with and some of which are without particles.
The different regions of microspheres and cells would have had similar or different properties which would have varied the properties of the tissue construct. Moreover, since Ogawa teaches that cell proliferation is enhanced in microsphere/cell aggregates, the defined regions or portions of differing or similar cell aggregate materials in the aggregate of the cited combination would have varied the properties of the construct for tissue engineering applications.
With respect to claim 13, wherein “at least some of the defined regions are modified to form an acellular aggregate that is free of cells”, it is noted that the above limitation is a product-by-process limitation that is limiting only with respect to the structural features necessarily implied by the recited modification step (see MPEP 2112).  Since the claim does not require any particular type of modification, the claim is construed herein to require only that the aggregate has regions free of cells.  The aggregate of the cited combination has multiple 
With respect to claim 14, wherein the tissue construct has a shape substantially similar to a tissue defect being treated, it is noted that product claims are not limited by intended uses thereof.  The cited combination teaches tissue constructs of various shapes/sizes, and such constructs would have had shapes substantially similar to any tissue defect of similar shape/proportions.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Ogawa in view of each of Han and Murdoch, as applied to claims 1-5, 7-11, 13 and 14, further in view of Solorio et al., Journal of tissue engineering and regenerative medicine 4(7): 514-523 (2010) (cited in parent App. 13863364).
Claim 6 differs from the combination of Ogawa in view of each of Han and Murdoch, as applied to claims 1-5, 8-11, 13 and 14, in that: the gelatin is cross-linked using genipin.
Solorio teaches gelatin microspheres can be cross-linked using genipin to form microsphere carriers that can be loaded with a bioactive agent (e.g., recombinant bone morphogenetic protein (rBMP)) and can controllably release the agent over time in the presence of cells (entire document, including p. 515, last f to p. 522, last ¶). Human mesenchymal stem cells (MSC) recognized and bound the genipin cross- linked microspheres (p. 521-522, under 3.3. hMSC interactions with gelatin microspheres). Solorio teaches that genipin cross-linking is advantageous relative to other forms of cross-linking in that it is non-toxic and the degree of cross-linking (and thus 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a cell aggregate according to the combination of Ogawa in view of Han wherein the gelatin microspheres are cross-linked using genipin as taught by Solorio because it would have been obvious to combine prior art elements according to known methods to achieve predictable results. One of ordinary skill would have been motivated to use genipin cross-linked microspheres as taught by Solorio in the cell aggregate of the combination of Ogawa in view of Han because Solorio teaches that the genipin cross-linked microspheres have the advantage of being formed via a non-toxic process by which the extent of cross-linking can be readily varied, and the advantage of releasing bioactive agents only in the presence of cells (e.g., cells which are the target of the bioactive agent). Using genipin cross-linked microspheres as taught by Solorio in the cell aggregate of the combination of Ogawa in view of Han would have led to predictable results with a reasonable expectation of success because Solorio teaches that stem cells can recognize and bind to the genipin cross-linked microspheres in a similar manner as in the aggregates of Ogawa and Han.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Ogawa in view of each of Han and Murdoch, as applied to claims 1-5, 8-11, 13 .
Claims 12 differs from the combination of Ogawa in view of each of Han and Murdoch, as applied to claims 1-5, 8-11, 13 and 14, in that: the tissue construct comprises defined regions of differing aggregate materials that are layers of cell sheets comprising different cells, nanoparticles and/or microparticles, and/or mechanical properties.
Hase teaches that certain tissue engineering applications require tissue constructs with enhanced thickness relative to that of a single cell sheet, and that such constructs can be formed by stacking layers of cell sheets to form multilayer constructs (¶ [0002]-[0010]; [0052]-[0078]). Hase further teaches methods and devices (including culture membranes) for forming such multilayer constructs while avoiding difficulties typically encountered in detaching and handling cell sheets (entire document, including ¶ [0052]-[0095]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use cell sheets formed by the combination of Ogawa in view of each of Han and Murdoch to form a multilayer construct as taught by Hase because it would have been obvious to combine prior art elements according to known methods to achieve predictable results. One of ordinary skill would have been motivated to form a multilayer construct as taught by Hase in order to obtain a tissue construct having a thickness greater than that of a single cell sheet, e.g., to treat a defect of such dimensions. Using cell sheets formed by the combination of Ogawa in view of each of Han and Murdoch to form a multilayer construct as taught by Hase would have led to predictable results with a reasonable expectation of success because the combination of 
With respect to the recitation of "different cells, nanoparticles and/or microparticles, and/or mechanical properties" in claim 12, the tissue constructs of the cited combination comprise gelatin microspheres of varying sizes, which can be considered “different” particles.  It is noted that the claim encompasses any type of differences.



Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657